     Case 2:20-cv-00176-JTN-MV ECF No. 4 filed 09/15/20 PageID.120 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JOHN EUGENE MEASE,


                              Plaintiff,                      Case No. 2:20-cv-12087
v.                                                            Hon. George Caram Steeh

HEIDI WASHINGTON,
ET AL,

                        Defendants.
____________________________________/

 ORDER PARTIALLY DISMISSING COMPLAINT AND TRANSFERRING CASE TO
  THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            MICHIGAN

        Plaintiff John Eugene Mease filed a pro se civil rights complaint pursuant to 42 U.S.C. §

1983. (ECF No. 1.) Mease is a state prisoner currently confined at the St. Louis Correctional

Facility. The Court granted him leave to proceed without prepayment of the filing fee. See 28

U.S.C. § 1915(a).

        Mease’s complaint concerns events alleged to have occurred at the Chippewa Correctional

Facility. The complaint asserts that during Ramadan of 2019, there was a scabies outbreak at the

Chippewa facility. The illness required prisoners to be administered medication during daylight

hours. Mease, in observance of Ramadan, refused to take the medication until nighttime. As a

result, he alleges, a number of individually named defendants stationed at the Chippewa facility

placed him in administrative detention, removed him from a favorable prison job, and issued

misconduct tickets. Mease asserts that these actions were performed in retaliation for his Ramadan

observance. (ECF No. 1, ¶¶ 1-29.)
  Case 2:20-cv-00176-JTN-MV ECF No. 4 filed 09/15/20 PageID.121 Page 2 of 5




       Mease asserts that on July 18, 2019, he was transferred to the Macomb facility. When he

arrived there, he was informed that he was required to serve the six remaining days of a “top-lock”

imposed at the Chippewa facility as the result of one of his misconduct violations. (Id., ¶ 30.)

Mease was told that “[MRF] had to enforce what was on the MDOC/OMNI computer.” (Id.)

       The complaint names MDOC Director Heidi Washington, and eleven Chippewa facility

defendants: Warden Connie Horton, Deputy Warden Yon, Unknown Nurse, Asst. Dep. Warden

James Corrigan, Asst. Dep. Warden R. Batho, RUM Shane Thompson, Counselor J. Wonnacott,

Unknown Lemmerman, C. McKinney, Unknown Wech, and Unknown Simpson. The complaint

also names three Macomb facility defendants: Hearings Investigator Unknown Bridges, Sgt.

Unknown Slater, and CO Unknown Dye.

       For the reasons stated herein, the Court will partially dismiss the complaint and transfer

this case to the United States District Court for the Western District of Michigan.

                                        I. DISCUSSION

       Under the Prison Litigation Reform Act ("PLRA"), the Court is required to sua sponte

dismiss an in forma pauperis complaint before service on a defendant if it determines that the

action is frivolous or malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28

U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking redress

against government entities, officers, and employees when it determines the case is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915A. A complaint is frivolous if it

lacks an arguable basis either in law or in fact. See Denton v. Hernandez, 504 U.S. 25, 31 (1992);

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A pro se complaint should be liberally construed


                                                 2
  Case 2:20-cv-00176-JTN-MV ECF No. 4 filed 09/15/20 PageID.122 Page 3 of 5




and held to a “less stringent standard” than one drafted by an attorney. Haines v. Kerner, 404 U.S.

519, 520 (1972). Even a pro se complaint, however, must plead facts sufficient to show a legal

wrong has been committed for which the plaintiff may be granted relief.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) he or she was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws of the United

States, and (2) the deprivation was caused by a person acting under color of state law. See Flagg

Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Brock v. McWherter, 94 F.3d 242, 244 (6th Cir.

1996). Additionally, a plaintiff must allege facts indicating that the deprivation of his or her rights

was intentional. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S.

327, 333-36 (1986).

       Mease names Macomb Correctional Facility defendants Bridges, Slater, and Dye as three

of the defendants in this action. Mease, however, fails to make any factual allegations that any of

these three defendants personally violated his federal constitutional rights. His only allegation

concerning these three defendants is that they enforced the “top-lock” sanction imposed prior to

his transfer from the Chippewa Correctional Facility. He does not allege that the Macomb

defendants were aware of the alleged retaliatory motive for the sanction.

       Plaintiff’s conclusory allegation that “defendants . . . Brides, Slater, and Dye knowingly

and intentionally acquiesce (sic) in subjecting to the baseless disciplinary punishment . . . without

minimal due process . . . .” (ECF No. 1, ¶ 37), does not state any facts giving rise to a cognizable

constitutional claim against the Macomb facility defendants. It is well-settled that a civil rights

plaintiff must allege the personal involvement of a defendant to state a claim under § 1983 and

that liability cannot be based upon a theory of vicarious liability. See Monell v. Department of

Social Svs., 436 U.S. 658, 691-92 (1978); Turner v. City of Taylor, 412 F.3d 629, 643 (6th Cir.


                                                  3
  Case 2:20-cv-00176-JTN-MV ECF No. 4 filed 09/15/20 PageID.123 Page 4 of 5




2005) (plaintiff must allege facts showing that defendant participated, condoned, encouraged, or

knowingly acquiesced in alleged misconduct to establish liability). Moreover, conclusory

allegations are insufficient to state a civil rights claim under § 1983. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Crawford-El v.

Britton, 523 U.S. 574, 588 (1998). Mease fails to state a claim against defendants Bridges, Slater,

or Dye. His complaint as to those defendants must therefore be dismissed.

       The remaining defendants reside in Kincheloe, Michigan and Lansing, Michigan, and all

the actions giving rise to the claims in the complaint occurred at the Chippewa facility. Venue for

a civil action brought in federal court is governed by 28 U.S.C. § 1391. Section 1391(b) provides:

       Venue in general. A civil action may be brought in -

          (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;

          (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or

          (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Public officials “reside” in the county where they perform their official duties.

O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972).

       When venue is improper, a district court may either dismiss the case or, in the interests of

justice, transfer the case to a district or division where it could have been brought. 28 U.S.C. §

1406(a). Additionally, even when venue is proper, a district court may transfer a civil action to any

other district where it might have been brought for the convenience of the parties and witnesses

and in the interest of justice. 28 U.S.C. § 1404(a). A court may sua sponte transfer a case based



                                                  4
  Case 2:20-cv-00176-JTN-MV ECF No. 4 filed 09/15/20 PageID.124 Page 5 of 5




upon venue. Carver v. Knox County, Tenn., 887 F.2d 1287, 1291 (6th Cir. 1989); see also

Cosmichrome, Inc. v. Spectra Chrome, Inc. LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

       Chippewa and Ingham Counties, where the events complained of in the complaint and the

remaining defendants reside, are located in the Western District of Michigan. See 28 U.S.C. §

102(b)(1). Venue for purposes of the remaining complaint is therefore more proper in the United

States District Court for the Western District of Michigan and that District is a more convenient

forum for this action.

                                       II. CONCLUSION

       For the reasons stated, the Court concludes that Mease fails to state a claim upon which

relief may be granted under 42 U.S.C. § 1983 as to defendants Bridges, Slater, and Dye.

Accordingly, the Court will dismiss the complaint as to those defendants. The Court further

concludes that, as to the remaining defendants and claims, venue is more proper in the United

States District Court for the Western District of Michigan and that District is a more convenient

forum for this action. Accordingly, the Court will transfer this case to the United States District

Court for the Western District of Michigan for further consideration. The Court makes no

determination as to the merits of Mease’s claims against the remaining defendants.

       WHEREFORE, it is hereby ORDERED that Plaintiff’s complaint is DISMISSED as to

defendants Bridges, Slater, and Dye.

       IT IS FURTHER ORDERED that the Clerk of the Court shall TRANSFER the case to

the United States District Court for the Western District of Michigan.

       SO ORDERED.

Dated: September 15, 2020                            s/George Caram Steeh
                                                     GEORGE CARAM STEEH
                                                     United States District Judge


                                                5
